Citation Nr: 0300049	
Decision Date: 01/02/03    Archive Date: 01/15/03

DOCKET NO.  97-30 323A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland




THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for residuals of a 
left shoulder injury.  

(The reopened claim of service connection for the 
residuals of a left shoulder injury and the claim of 
service connection for an acquired psychiatric disorder 
will be the subject of a later decision by the Board.)  




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The appellant had active duty for training from July 29, 
1975 to December 9, 1975.  

This case comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1996 RO decision that determined 
that new and material evidence had not been submitted to 
reopen the claim of service connection for residuals of a 
left shoulder injury.  

In March 1999, the Board remanded the case to the RO for 
additional development of the record.  



FINDING OF FACT

In an unappealed December 1976 rating decision, the RO 
denied the appellant's claim of service connection for 
residuals of a left shoulder injury; the evidence received 
since the December 1976 determination by the RO includes 
evidence which is not cumulative or redundant of evidence 
previously considered and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  




CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
claim of service connection for residuals of a left 
shoulder injury.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156 (2002).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that during the pendency of the 
appellant's claim to reopen, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was signed into law.  It is codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002).  

The Board will assume for the purposes of this decision 
that the liberalizing provisions of the VCAA are 
applicable to the appellant's claim to reopen.  However, 
nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C. § 
5103A(f).  

VA has amended its regulations to establish clear 
guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits or who attempts to reopen a 
previously denied claim.  66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002)).  

Although the rule is generally effective on November 9, 
2000, the amended definition of new and material evidence, 
codified at 38 C.F.R. § 3.156(a), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  
66 Fed. Reg. 45,620, 45,629.  It does not apply to the 
appellant's claim to reopen, which was received before 
that date.  

As explained hereinbelow, the Board is of the opinion that 
new and material evidence has been presented to reopen the 
appellant's claim.  Therefore, no additional evidence or 
information is required to substantiate his application to 
reopen.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

In the present case, the appellant's claim of service 
connection for residuals of a left shoulder injury was 
previously denied by the RO in December 1976, on the bases 
that a pre-existing left shoulder condition was not 
aggravated by service.  

The appellant did not perfect an appeal with regard to 
this decision, and it is considered final, with the 
exception that the claim may be reopened if new and 
material evidence is submitted.  38 U.S.C.A. §§ 5108, 
7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  

The last final disallowance of the appellant's claim in 
this case is the December 1976 RO decision.  As such, the 
Board will consider evidence submitted since this RO 
determination in order to determine whether that evidence 
is new and material to reopen the appellant's service 
connection claim.  

"New and material evidence" means evidence not previously 
submitted to VA decisionmakers which bears directly and 
substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  

When the RO denied the claim of service connection for 
residuals of a left shoulder injury in December 1976, it 
had considered the appellant's service medical records.  

These records showed that, upon enlistment, the appellant 
had a history of a fracture of the left shoulder that 
required surgery in 1974.  His enlistment physical 
examination showed that his upper extremities were within 
normal limits.  

In August and November 1975, during service, the veteran 
was seen for left shoulder pain.  He was hospitalized from 
November 24, 1975 to December 9, 1975, complaining of 
discomfort on heavy use of the shoulder which had been 
accentuated by the rigors of basic training.  The 
diagnostic impression was that of left shoulder pain 
secondary to residual soft tissue injury following 
fracture of the left humeral neck in August 1974.  He was 
discharged on December 9, 1975, after having been 
determined physically unfit for enlistment or induction 
due to the left shoulder condition.  

The evidence received since the December 1976 RO decision 
includes that of VA and private medical records, and 
statements and testimony of the appellant.  

The VA medical records received since December 1976 in 
support of the appellant's claim include that of an August 
2000 outpatient treatment record, which reflects the 
appellant's complaints of having had left shoulder pain 
radiating down his arm for three days.  

The private medical records received since December 1976 
in support of the appellant's claim include those from The 
Johns Hopkins Hospital, which shows that the appellant was 
admitted in August 1974 after a car accident from which he 
sustained a fracture of the head of the left humerus; that 
screws were placed in September 1974; that he was seen 
later in September 1974 for pain in the left shoulder; 
that the screws were removed in May 1975; that in July 
1977 he was seen for numbness and pain in the left arm and 
shoulder after lifting a heavy object; and that in March 
1984 he sustained an abrasion on his left arm in a fall.  

The other private medical records include those from Dr. 
Sung, which show that in February 1996 the appellant 
complained of left shoulder pain, among other things. 

In a March 1996 statement, the appellant maintained that 
his left shoulder condition was aggravated during service.  
He related that his drill sergeant threw a bunk bed and 
boot at him, hitting him in the left shoulder.  

At a February 1997 RO hearing, the appellant testified 
that his pre-existing left shoulder condition was 
aggravated during service.  He said that, while climbing 
ropes and holding his weapon during basic training, he had 
developed left shoulder pain.  He also indicated that he 
was hospitalized for his left shoulder.  He said that in 
November 1975 a sergeant threw a bunk over top of him and 
hit him with a boot, which caused further problems in his 
left shoulder.  He said that he has received treatment for 
his left shoulder from the time of his military discharge 
to the present.  

It is noted that for the purpose of establishing whether 
new and material evidence has been submitted, the 
credibility of the evidence, although not its weight, is 
to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

In Kutscherousky v. West, 12 Vet. App. 369 (1999), the 
Court held that the prior holdings in Justus and Evans 
that the credibility of the evidence is to be presumed was 
not altered by the Federal Circuit decision in Hodge.  

The statements and testimony of the appellant, 
particularly that of the alleged incident whereby his 
drill sergeant threw a bunk bed and boot at him, hitting 
him in the left shoulder, were not previously before the 
RO in December 1976.  

In regard to the evidence submitted since the December 
1976 RO decision, the Board finds that it is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  

The evidence is certainly new, as it was not of record at 
the time of the December 1976 RO decision, or cumulative 
or duplicative of the evidence previously of record.  

Also, the additional medical evidence shows that the 
appellant has been seen for a left shoulder condition 
since his discharge from service.  It would appear that 
his pre-existing left shoulder condition increased in 
severity from the time of his period in service.  

Furthermore, as the statements and testimony of the 
appellant are presumed credible, it appears that he has a 
current left shoulder disability that is related to a pre-
existing condition that underwent an increase in severity 
during service.  

Thus, the Board finds that new and material evidence has 
been submitted since the December 1976 RO decision that 
denied service connection for residuals of a left shoulder 
injury, and that the claim is reopened.  

The Board notes that it will be undertaking additional 
development on the appellant's now reopened claim of 
service connection for residuals of a left shoulder 
injury, as well as the claim of service connection for an 
acquired psychiatric disorder, pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 19.9(a)(2) (2002)).  

When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (codified at 38 C.F.R. § 
20.903 (2002)).  

After giving the notice and reviewing the appellant's 
response to the notice, the Board will prepare a separate 
decision addressing those issues.  





ORDER

As new and material evidence has been received to reopen 
the claim of service connection for residuals of a left 
shoulder injury, the appeal to this extent is allowed, 
subject to further action as discussed hereinabove.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

